 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXHIBIT 10.37








THIS NOTE EVIDENCES THE RENEWAL OF THE PRIOR NOTE (DEFINED IN SECTION 15 BELOW)
UPON WHICH THE PROPER FLORIDA DOCUMENTARY STAMP AND INTANGIBLE TAX HAS BEEN
PAID.  EVIDENCE OF SUCH PAYMENT APPEARS ON THE AMENDED AND RESTATED MORTGAGE AND
SECURITY AGREEMENT AND NOTICE OF FUTURE ADVANCE AND EXTENSION AGREEMENT, DATED
AS OF THE OCTOBER 30, 2008 (AND THE INSTRUMENTS DESCRIBED THEREIN) RECORDED IN
OFFICIAL RECORDS BOOK 26634, AT PAGE 281 OF THE PUBLIC RECORDS OF MIAMI-DADE
COUNTY, FLORIDA AND THE ASSIGNMENT AND ASSUMPTION AGREEMENT AND MODIFICATION OF
MORTGAGE AND OTHER LOAN DOCUMENTS DATED OF EVEN DATE HEREWITH BY AND BETWEEN
MUTINY ON THE PARK, LTD., BORROWER, BANK AND CERTAIN OTHER PARTIES TO BE
RECORDED IN THE PUBLIC RECORDS OF MIAMI-DADE COUNTY, FLORIDA. NO ADDITIONAL
DOCUMENTARY STAMP AND INTANGIBLE TAX IS DUE IN CONNECTION WITH THIS NOTE.






AMENDED AND RESTATED PROMISSORY NOTE








$6,500,000.00 July 1, 2010


Miami, Florida


FOR VALUE RECEIVED, SONESTA COCONUT GROVE, INC., a Florida corporation (the
"Borrower") hereby promises to pay to the order of OCEAN BANK (the "Bank"), at
its offices at 780 N.W. 42nd Avenue, Miami, Florida 33126, or such other place
as Bank shall designate in writing from time to time, the principal sum of Six
Million Five Hundred Thousand and 00/100 Dollars ($6,500,000.00) (the "Loan"),
in United States Dollars, together with interest thereon as hereinafter
provided.


1.           INTEREST RATE.  The unpaid principal balance of this Amended and
Restated Promissory Note (this "Note") from day to day outstanding, which is not
past due, shall bear interest at a per annum rate equal to six and one-quarter
percent (6.25%).  Interest shall be calculated for the actual number of days
which have elapsed, on the basis of a three hundred sixty (360) day year and
shall be payable in arrears.



 
1

--------------------------------------------------------------------------------

 

2.           PAYMENT OF PRINCIPAL AND INTEREST.


(a)           Consecutive monthly installments of principal and interest, each
in the amount of the Required Monthly Payment (defined below), shall be payable
in arrears commencing on August 1, 2010 and on the same day of each month
thereafter (each, a "Payment Date") during the term of the Loan.  The term
"Required Monthly Payment" means the amount required to pay the unpaid principal
balance of this Note (as of the date hereof), including accrued interest, over a
twenty five (25) year amortization schedule, in equal monthly
installments.  Accordingly, the Required Monthly Payment shall be $43,246.98.


(b)           The outstanding principal balance and all accrued and unpaid
interest thereon and all other sums and fees due under this Note shall be due
and payable on October 30, 2015 (the "Maturity Date").


3.           APPLICATION OF PAYMENTS.  Except as otherwise specified herein,
each payment or prepayment, if any, made under this Note shall be applied to pay
late charges, accrued and unpaid interest, principal, escrows (if any), and any
other fees, costs and expenses which Borrower is obligated to pay under this
Note, in such order as Bank may elect from time to time in its sole discretion.


4.           TENDER OF PAYMENT.  All payments on this Note are payable on or
before 2:00 p.m. on the due date thereof, at the office of Bank specified above
and shall be credited on the date the funds become available lawful money of the
United States.  All payments made to Bank on a day on which Bank is not open for
business shall be deemed received on the next succeeding business day.


5.           CASH COLLATERAL ACCOUNT.  Pursuant to that certain Loan Related
Restricted Account Agreement between Borrower and Bank, dated of even date
herewith, Borrower has established and pledged a cash collateral account in an
amount equal to six (6) months of Required Monthly Payments (the "Cash
Collateral Account").  The Cash Collateral Account shall be promptly released to
Borrower (together with interest earned thereon) when NOI (as defined below),
based on the financial statements of the Property for the previous fiscal year,
equals at least 1.2 times the amount of annual debt service payments due under
this Note for that fiscal year.  "NOI" shall mean, for any period, the pre-tax
net income of Borrower (derived from revenues generated by the Property) before
interest expense, depreciation and amortization of property and equipment, but
after deducting (i) a 2% capital reserve based on non-room revenues of the
Property, and (ii) 3% of gross revenues for management and marketing fees.
 
 
6.           PREPAYMENT.  The principal amount of this Note may be prepaid in
whole or in part at any time, and from time to time, without premium or
penalty.  Any prepayment shall include accrued and unpaid interest to the date
of prepayment on the principal amount prepaid and all other sums due and payable
hereunder.



 
2

--------------------------------------------------------------------------------

 

7.           SECURITY FOR THE NOTE.


7.1.           This Note is executed and delivered in accordance with a
commercial transaction.  The indebtedness evidenced by this Note is secured by
the following instruments and agreements (each, a "Loan Document" and
collectively with this Note, and any other guaranty, document, certificate or
instrument executed by Borrower or any other obligated party in connection with
the Loan, as affected by any amendments, modifications, renewals or extensions
thereof, the "Loan Documents"): (a) an Amended and Restated Mortgage and
Security Agreement and Notice of Future Advance and Extension Agreement, dated
as of the October 30, 2008, from Mutiny on the Park, Ltd. in favor of Bank,
encumbering certain real property and the improvements situated thereon in
Miami-Dade County, Florida, as more fully described therein (the "Property")
recorded in Official Records Book 26634, at Page 281 of the public records of
Miami-Dade County, Florida, as assigned and modified by an Assignment and
Assumption Agreement and Modification of Mortgage and Other Loan Documents dated
of even date herewith by and between Mutiny on the Park, Ltd., Borrower, Bank
and certain other parties to be recorded in the Public Records of Miami-Dade
County, Florida (the "Assumption Agreement"; together with the mortgage modified
thereby and any other modifications and amendments thereto, collectively, the
"Mortgage"), (b) an Assignment of Leases, Rents and Profits by Mutiny on the
Park, Ltd.  in favor of Bank, recorded in Official Records Book 26634, at Page
308, of the Public Records of Miami-Dade County, Florida, as amended by the
Assumption Agreement, assigning all of the Borrower's rights as lessor under all
leases affecting the Property, (c) a Guaranty, dated October 30, 2008, by
Ricardo Dunin (the "Existing Guarantor") in favor of Bank, as modified by a
Confirmation and Modification of Guaranty, dated of even date herewith, executed
by Existing Guarantor and Bank, and (d) a Guaranty dated of even date herewith
by Sonesta International Hotels Corp., a New York corporation (the "Sonesta
Guarantor" and together with the Existing Guarantor, collectively, the
"Guarantor").


7.2.           Borrower hereby grants to Bank a continuing security interest in
all property of Borrower, now or hereafter in the possession of Bank, as
security for the payment of this Note and any other liabilities of Borrower to
Bank, which security interest shall be enforceable and subject to all the
provisions of this Note, as if such property were specifically pledged
hereunder.


8.           DEFAULT RATE.  From and after the Maturity Date or from and after
the occurrence of an Event of Default hereunder, irrespective of any declaration
of maturity, all amounts remaining unpaid or thereafter accruing hereunder,
shall, at Bank's option, bear interest at the lesser of (x) eighteen percent
(18%) or (y) highest permissible rate under applicable usury law (the "Default
Rate").  Such Default Rate of interest shall be payable upon demand, but in no
event later than when scheduled interest payments are due, and shall also be
charged on the amounts owed by Borrower to Bank pursuant to any judgments
entered in favor of Bank with respect to this Note.  Without limiting the
generality of the foregoing, if any payment is not received by Bank on/or before
ten (10) days after the due date, then the interest rate shall automatically
increase to the Default Rate and will remain at the Default Rate until the
payments are completely brought up to date and current.



 
3

--------------------------------------------------------------------------------

 

9.           REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants
to Bank as follows:


9.1.           Organization, Powers.  The Borrower (i) is a corporation, duly
organized, validly existing and in good standing under the laws of the state of
its organization, and is authorized to do business in each other jurisdiction
wherein its ownership of property or conduct of business legally requires such
authorization; (ii) has the power and authority to own its properties and assets
and to carry on its business as now being conducted and as now contemplated; and
(iii) has the power and authority to execute, deliver and perform, and by all
necessary action has authorized the execution, delivery and performance of, all
of its obligations under each Loan Document to which it is a party.


9.2.           Execution of Loan Documents.  Each of the Loan Documents to which
Borrower is a party has been duly executed and delivered by
Borrower.  Execution, delivery and performance of each of the Loan Documents to
which Borrower is a party will not: (i) violate any of its organizational
documents, provision of law, order of any court, agency or other instrumentality
of government, or any provision of any indenture, agreement or other instrument
to which it is a party or by which it or any of its properties is bound; (ii)
result in the creation or imposition of any lien, charge or encumbrance of any
nature, other than the liens created by the Loan Documents; and (iii) require
any authorization, consent, approval, license, exemption of, or filing or
registration with, any court or governmental authority.


9.3.           Obligations of Borrower.  Each of the Loan Documents to which
Borrower is a party is the legal, valid and binding obligation of Borrower,
enforceable against it in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency, reorganization or other laws or equitable
principles relating to or affecting the enforcement of creditors' rights
generally.  Borrower is obtaining the Loan for commercial purposes.


9.4.           Litigation.  There is no action, suit or proceeding at law or in
equity or by or before any governmental authority, agency or other
instrumentality now pending or, to the knowledge of Borrower, threatened against
or affecting Borrower or any of its properties or rights which, if adversely
determined, would materially impair or affect: (i) the value of any collateral
securing this Note; (ii) Borrower's right to carry on its business substantially
as now conducted (and as now contemplated); (iii) its financial condition; or
(iv) its capacity to consummate and perform its obligations under the Loan
Documents to which Borrower is a party.


9.5.           No Defaults.  Borrower is not in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained herein.


9.6.           No Untrue Statements.  No Loan Document or other document,
certificate or statement furnished to Bank by or on behalf of Borrower contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein not
misleading.  Borrower acknowledges that all such statements, representations and
warranties shall be deemed to have been relied upon by Bank as an inducement to
make the Loan to Borrower.

 
4

--------------------------------------------------------------------------------

 

10.           COVENANTS


10.1   Accounts.  The Borrower shall maintain its primary operating accounts at
Bank. Borrower shall utilize Bank's merchant/cash management services during the
term of the Loan so long as the Bank provides those services on a basis
comparable to other major banks operating in Miami, Florida at competitive
rates.  Borrower and Bank acknowledge that as of the date hereof Bank does not
offer or provide "positive pay" services which the Borrower requires.  Borrower
agrees to begin maintaining its operating accounts at Bank within thirty (30)
days after Bank notifies Borrower in writing that Bank has begun offering those
services.


10.2.  Financial Statements; Compliance Certificate.
10.2.1.                      Borrower and Guarantor shall furnish to Bank the
following financial information, in each instance prepared in accordance with
generally accepted accounting principles consistently applied and otherwise in
form and substance reasonably satisfactory to Bank:


(a)           No later than March 31 of each year, Sonesta Guarantor's fiscal
year-end consolidated financial statements prepared in accordance with generally
accepted accounting principles, and including an opinion by a certified public
accountant.  These financial statements shall include the results of operations
and a balance sheet for the Borrower.


(b)           Not later than April 30 of each year, personal financial
statements of Existing Guarantor, including, without limitation, statements of
financial condition, a listing of real estate holdings (including percentage of
ownership and ownership status), income and cash flows, a reconciliation of net
worth, a listing of all contingent liabilities, notes to financial statements,
and any other information requested by Bank, certified and signed by Existing
Guarantor.  This covenant is subject to Section 14 below.


(c)           On a semi-annual basis, complete operating statements for the
Property, including STR Reports.


(d)  Not later than thirty (30) days after filing with the Internal Revenue
Service, a true and complete copy of the federal tax returns, including all
schedules, of Existing Guarantor. This covenant is subject to Section 14 below.


(e)  Such other information as Bank may from time to time reasonably request,
including, without limitation, certified rent rolls.



 
5

--------------------------------------------------------------------------------

 

10.2.2.  The Borrower shall furnish to Bank, with each set of financial
statements described herein, a compliance certificate signed by the Borrower's
chief financial officer certifying that: (i) all representations and warranties
of the Borrower set forth in this Note or any other Loan Document remain true
and correct, in all material respects, as of the date of such compliance
certificate; (ii) none of the covenants of the Borrower contained in this Note
or any other Loan Document has been materially breached; and (iii) to its
knowledge, no event has occurred which constitutes an Event of Default (or
which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default) under this Note or any other Loan Document.
10.2.3 Each Guarantor shall furnish to Bank, with each set of financial
statements described herein, a compliance certificate signed by Guarantor
certifying that: (i) all of its representations and warranties set forth in this
Note or any other Loan Document remain true and correct, in all material
respects, as of the date of such compliance certificate; (ii) none of their
covenants contained in this Note or any other Loan Document has been materially
breached; and (iii) to their knowledge, no event has occurred which constitutes
an Event of Default (or which, with the giving of notice or the passage of time,
or both, would constitute an Event of Default) under this Note or any other Loan
Document.  This covenant is subject to Section 14 below.


10.2.4           Borrower shall promptly notify Bank of the occurrence of any
default, Event of Default or adverse litigation.


10.3           Limitation on Salary or Dividends.  During the continuance of an
Event of Default (or upon the occurrence of a default, which with the giving of
notice or the passage of time, or both, would constitute an Event of Default),
Borrower shall not pay any dividend or otherwise make any payment of any nature
to or for the benefit of any member or affiliate of the Borrower.


10.4.  Indemnification.


10.4.1.  Borrower hereby indemnifies and agrees to defend and hold harmless
Bank, its officers, employees and agents, from and against any and all losses,
damages, or liabilities and from any suits, claims or demands, including
reasonable attorneys' fees incurred in investigating or defending such claim,
suffered by any of them and caused by, arising out of, or in any way connected
with the Loan Documents or the transactions contemplated therein (except to the
extent determined by a final judgment of a court of competent jurisdiction to
have been caused by the gross negligence or willful misconduct of any of the
indemnified parties) including, without limitation: (i) disputes with any
architect, general contractor, subcontractor, materialman or supplier, or on
account of any act or omission to act by Bank in connection with the Property;
(ii) losses, damages (including consequential damages), expenses or liabilities
sustained by Bank in connection with any environmental inspection, monitoring,
sampling or cleanup of the Property required or mandated by any applicable
environmental law; (iii) claims by any tenant or any other party arising under
or in connection with any lease of all or any portion of the Property; (iv) any
untrue statement of a material fact contained in information submitted to Bank
by Borrower or the omission of any material fact necessary to be stated therein
in order to make such statement not misleading or incomplete; (v) the failure of
Borrower to perform any obligations herein required to be performed by Borrower;
and (vi) the ownership, construction, occupancy, operation, use or maintenance
of the Property.

 
6

--------------------------------------------------------------------------------

 

10.4.2.                        In case any action shall be brought against Bank,
its officers, employees or agents, in respect to which indemnity may be sought
against Borrower, Bank or such other party shall promptly notify Borrower, and
Borrower shall assume the defense thereof, including the employment of counsel
selected by Borrower and satisfactory to Bank, the payment of all costs and
expenses and the right to negotiate and consent to settlement.  Bank shall have
the right, at its sole option, to employ separate counsel in any such action and
to participate in the defense thereof, all at Borrower's sole cost and expense,
so long as such representation is not concurrent with any representation being
paid for by Borrower unless such concurrent representation is required as a
result of a conflict of interest or if Bank determines, in good faith, that
Borrower's counsel is not adequately defending such action.  Borrower shall not
be liable for any settlement of any such action effected without its consent
(unless Borrower fails to defend such claim), but if settled with Borrower's
consent, or if there be a final judgment for the claimant in any such action,
Borrower agrees to indemnify and hold harmless Bank from and against any loss or
liability by reason of such settlement or judgment.




10.4.3.  The provisions of this Section 10.4 shall survive the repayment or
other satisfaction of the Liabilities.


10.5.           Documentary and Intangible Taxes. Borrower shall be liable for
all documentary stamp and intangible taxes assessed at the closing of the Loan
or from time to time during the life of the Loan.
 
10.6           Subordinate Financing.  Borrower shall not incur or permit the
incurring of  any financing in addition to the Loan that is secured by a lien,
security interest or other encumbrance of any part of the Property.
 
11.           EVENTS OF DEFAULT.  Each of the following shall constitute an
event of default hereunder (an "Event of Default"): (a) the failure of Borrower
to pay any amount of principal or interest hereunder within ten (10) days after
the date same becomes due and payable; or (b) the occurrence of any other
default in any term, covenant or condition hereunder, and the continuance of
such breach for a period of thirty (30) days after written notice thereof shall
have been given to Borrower; or (c) the occurrence of any Event of Default under
the Mortgage or any other Loan Document.


12.           REMEDIES.  If an Event of Default exists that has not been cured,
Bank may exercise any right, power or remedy permitted by law or as set forth
herein or in the Mortgage or any other Loan Document including, without
limitation, the right to declare the entire unpaid principal amount hereof and
all interest accrued hereon, and all other sums secured by the Mortgage or any
other Loan Document, to be, and such principal, interest and other sums shall
thereupon become, immediately due and payable.



 
7

--------------------------------------------------------------------------------

 

13.           MISCELLANEOUS.


13.1.           Disclosure of Financial Information.  Bank is hereby authorized
to disclose any financial or other information about Borrower to any regulatory
body or agency having jurisdiction over Bank and to any present, future or
prospective participant or successor in interest in any loan or other financial
accommodation made by Bank to Borrower.  The information provided may include,
without limitation, amounts, terms, balances, payment history, return item
history and any financial or other information about Borrower.


13.2.           Integration.  This Note and the other Loan Documents constitute
the sole agreement of the parties with respect to the transaction contemplated
hereby and supersede all oral negotiations and prior writings with respect
thereto.


13.3.           Attorneys' Fees and Expenses.  If Bank retains the services of
counsel by reason of an Event of Default hereunder or under any of the other
Loan Documents, or on account of any matter involving this Note, or for
examination of matters subject to Bank's approval under the Loan Documents, all
costs of suit and all reasonable attorneys' fees and such other reasonable
expenses so incurred by Bank shall be paid by Borrower, on demand, and shall be
deemed part of the obligations evidenced hereby.


13.4.           No Implied Waiver.  Bank shall not be deemed to have modified or
waived any of its rights or remedies hereunder unless such modification or
waiver is in writing and signed by Bank, and then only to the extent
specifically set forth therein.  A waiver in one event shall not be construed as
continuing or as a waiver of or bar to such right or remedy in a subsequent
event.  After any acceleration of, or the entry of any judgment on, this Note,
the acceptance by Bank of any payments by or on behalf of Borrower on account of
the indebtedness evidenced by this Note shall not cure or be deemed to cure any
Event of Default or reinstate or be deemed to reinstate the terms of this Note
absent an express written agreement duly executed by Bank and Borrower.


13.5.           Waiver.  Borrower, jointly and severally, waives demand, notice,
presentment, protest, demand for payment, notice of dishonor, notice of protest
and diligence of collection of this Note.  Borrower consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Bank with respect to the payment or other provisions of this Note, and to the
release of any collateral, with or without substitution.  Borrower agrees that
makers, endorsers, guarantors and sureties may be added or released without
notice and without affecting Borrower's liability hereunder.  The liability of
Borrower shall not be affected by the failure of Bank to perfect or otherwise
obtain or maintain the priority or validity of any security interest in any
collateral.  The liability of Borrower shall be absolute and unconditional and
without regard to the liability of any other party hereto.



 
8

--------------------------------------------------------------------------------

 

13.6.           No Usurious Amounts.  Anything herein contained to the contrary
notwithstanding, it is the intent of the parties that Borrower shall not be
obligated to pay interest hereunder at a rate which is in excess of the maximum
rate permitted by law.  If by the terms of this Note, Borrower is at any time
required to pay interest at a rate in excess of such maximum rate, the rate of
interest under this Note shall be deemed to be immediately reduced to such
maximum legal rate and the portion of all prior interest payments in excess of
such maximum legal rate shall be applied to and shall be deemed to have been
payments in reduction of the outstanding principal balance, unless Borrower
shall notify Bank, in writing, that Borrower elects to have such excess sum
returned to it forthwith.  Borrower agrees that in determining whether or not
any interest payable under this Note exceeds the highest rate permitted by law,
any non-principal payment, including without limitation, late charges, shall be
deemed to the extent permitted by law to be an expense, fee or premium rather
than interest.  In addition, Bank may, in determining the maximum rate of
interest allowed under applicable law, as amended from time to time, take
advantage of: (i) the rate of interest permitted by Section 687.12 Florida
Statues (“Interest rates; parity among licensed lenders or creditors”) and 12
United States Code, Sections 85 and 86, and (ii) any other law, rule or
regulation in effect from time to time, available to Bank which exempts Bank
from any limit upon the rate of interest it may charge or grants to Bank the
right to charge a higher rate of interest than allowed by Florida Statutes,
Chapter 687.


13.7.           Partial Invalidity.  The invalidity or unenforceability of any
one or more provisions of this Note shall not render any other provision invalid
or unenforceable.  In lieu of any invalid or unenforceable provision, there
shall be added automatically a valid and enforceable provision as similar in
terms to such invalid or unenforceable provision as may be possible.


13.8.           Binding Effect.  The covenants, conditions, waivers, releases
and agreements contained in this Note shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and assigns; provided, however, that this Note cannot
be assigned by Borrower without the prior written consent of Bank, and any such
assignment or attempted assignment by Borrower shall be void and of no effect
with respect to Bank.


13.9.           Modifications.  This Note may not be supplemented, extended,
modified or terminated except by an agreement in writing signed by the party
against whom enforcement of any such waiver, change, modification or discharge
is sought.


13.10.           Sales or Participations.  Bank may from time to time sell or
assign, in whole or in part, or grant participations in, the Loan, this Note
and/or the obligations evidenced thereby.  The holder of any such sale,
assignment or participation, if the applicable agreement between Bank and such
holder so provides, shall be: (a) entitled to all of the rights, obligations and
benefits of Bank; and (b) deemed to hold and may exercise the rights of setoff
or banker's lien with respect to any and all obligations of such holder to
Borrower, in each case as fully as though Borrower were directly indebted to
such holder.  Bank may in its discretion give notice to Borrower of such sale,
assignment or participation; however, the failure to give such notice shall not
affect any of Bank's or such holder's rights hereunder.

 
9

--------------------------------------------------------------------------------

 

13.11.           Jurisdiction.  Borrower irrevocably appoints each and every
owner, partner and/or officer of Borrower as its attorneys upon whom may be
served, by certified mail at the address set forth below, any notice, process or
pleading in any action or proceeding against it arising out of or in connection
with this Note or any other Loan Document; and Borrower hereby consents that any
action or proceeding against it be commenced and maintained in any court in
Miami-Dade County, Florida by service of process on any such owner, partner
and/or officer; and Borrower agrees that the courts in Miami-Dade County,
Florida shall have jurisdiction with respect to the subject matter hereof and
the person of Borrower and all collateral securing the obligations of
Borrower.  Borrower agrees not to assert any defense to any action or proceeding
initiated by Bank based upon improper venue or inconvenient forum.


13.12.           Notices.  All notices and communications under this Note shall
be in writing and shall be given by either (a) hand-delivery, (b) first class
mail (postage prepaid), or (c) reliable overnight commercial courier (charges
prepaid), to the addresses listed in the Mortgage.  Notice shall be deemed to
have been given and received: (i) if by hand delivery, upon delivery; (ii) if by
mail, three (3) calendar days after the date first deposited in the United
States mail; and (iii) if by overnight courier, on the date scheduled for
delivery.  A party may change its address by giving written notice to the other
party as specified herein.


13.13.           Governing Law.  This Note shall be governed by and construed in
accordance with the substantive laws of the State of Florida without reference
to conflict of laws principles.


13.14.           Joint and Several Liability.  If Borrower consists of more than
one person or entity, the word "Borrower" shall mean each of them and their
liability shall be joint and several.


13.15.           Continuing Enforcement.  If, after receipt of any payment of
all or any part of this Note, Bank is compelled or agrees, for settlement
purposes, to surrender such payment to any person or entity for any reason
(including, without limitation, a determination that such payment is void or
voidable as a preference or fraudulent conveyance, an impermissible setoff, or a
diversion of trust funds), then this Note and the other Loan Documents shall
continue in full force and effect or be reinstated, as the case may be, and
Borrower shall be liable for, and shall indemnify, defend and hold harmless Bank
with respect to, the full amount so surrendered.  The provisions of this Section
shall survive the cancellation or termination of this Note and shall remain
effective notwithstanding the payment of the obligations evidenced hereby, the
release of any security interest, lien or encumbrance securing this Note or any
other action which Bank may have taken in reliance upon its receipt of such
payment.  Any cancellation, release or other such action shall be deemed to have
been conditioned upon any payment of the obligations evidenced hereby having
become final and irrevocable.



 
10

--------------------------------------------------------------------------------

 

13.16.           Waiver of Jury Trial.  BORROWER AND BANK AGREE THAT, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER
CLAIM OR COUNTERCLAIM, BROUGHT BY BANK OR BORROWER, ON OR WITH RESPECT TO THIS
NOTE OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT
HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY.  BANK AND
BORROWER EACH HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY AND
WITH THE ADVICE OF THEIR RESPECTIVE COUNSEL, WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING.  FURTHER, BORROWER WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER,
IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  BORROWER ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND
MATERIAL ASPECT OF THIS NOTE AND THAT BANK WOULD NOT EXTEND CREDIT TO BORROWER
IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS NOTE.


14.           Default by Existing Guarantor.  So long as neither the Borrower
nor the Sonesta Guarantor are in default of any of the covenants, conditions or
provisions of the Loan Documents beyond any applicable cure period, the Bank
will not exercise its right to accelerate the Loan solely on the account of a
default by the Existing Guarantor.
 
15.           Amended And Restated Note.
 
This Note amends, replaces and supersedes an Amended and Restated Promissory
Note executed as of October 30, 2008 by Mutiny on the Park, Ltd. in favor of
Bank in the stated principal amount of $8,000,000.00 (the "Prior Note"), as
assumed by Borrower pursuant to that certain Assignment and Assumption Agreement
and Modification of Mortgage and Other Loan Documents, which Prior Note has a
current outstanding principal balance of $6,500,000.00 as of the date hereof. It
is the intention of the Borrower and Bank that while this Note amends, replaces
and supersedes the Prior Note, it is not in payment or satisfaction of the Prior
Note, but rather is the substitution of one evidence of debt for another without
any intent to extinguish the old.  Should there be any conflict between any of
the terms of the Prior Note and the terms of this Note, the terms of this Note
shall control.  The original Prior Note is attached hereto and shall only be
negotiated with this Note.


 
[Signature appears on following page]
 

 
11

--------------------------------------------------------------------------------

 

Borrower, intending to be legally bound, has duly executed and delivered this
Amended and Restated Promissory Note as of the day and year first above written.
 


BORROWER:
 
SONESTA COCONUT GROVE, INC.,
a Florida corporation
 
 
 
By:____________________________
Name:__________________________
Its:_____________________________









STATE OF FLORIDA                                                      )
SS.:
COUNTY OF MIAMI-DADE                                         )           
 
The foregoing instrument was acknowledged before me this _____ day of
_____________, 2010 by ___________________, the _________________ of Sonesta
Coconut Grove, Inc., a Florida corporation, on behalf of the
corporation.  He/She is personally known to me (YES) (NO) or has produced
__________________________________ as identification.




__________________________________
Notary Public
[Notarial Seal]
__________________________________
Printed Name of Notary


 
 


 
 
 
# 9528417_v4

 
12

--------------------------------------------------------------------------------

 
